


110 HR 6862 IH: Marine Turtle Conservation

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6862
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Brown of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Marine Turtle Conservation Act of
		  2004.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Turtle Conservation
			 Reauthorization Act of 2008 .
		2.Reauthorization
			 of the Marine Turtle Conservation Act of 2004Section 7 of the Marine Turtle Conservation
			 Act of 2004 (Public Law 108–266; 16 U.S.C. 6606) is amended by striking
			 each of fiscal years 2005 through 2009 and inserting each
			 of fiscal years 2008 through 2014.
		
